Order entered December 28, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00950-CR

                             THOMAS J. ELLIS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 3
                                 Dallas County, Texas
                        Trial Court Cause No. MA13-70570-C

                                        ORDER
      Appellant’s December 21, 2015 second motion to extend the time for filing appellant’s

brief is GRANTED. The time to file appellant’s brief is EXTENDED to January 24, 2016.


                                                  /s/   LANA MYERS
                                                        JUSTICE